Citation Nr: 1018366	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disorders.

2.  Entitlement to an increased evaluation for an 
osteochondroma of the left hip evaluated at 20 percent 
disabling from July 27, 2005 to April 19, 2007.

3.  Entitlement to an increased evaluation for osteochondroma 
of the left hip, evaluated at 20 percent disabling, from 
April 20, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from October 1960 
to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript 
of that hearing is of record.  Following the hearing the 
record was held open for 60 days for the Veteran to submit 
additional evidence.  Additional records were subsequently 
added to the Veteran's claims file within the 60 day period.  

The issue of entitlement to an increased evaluation for 
osteochondroma of the left hip from April 20, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is secondary to 
osteochondroma of the left hip and residuals of a total left 
knee replacement.  

2.  Between July 27, 2005 and April 19, 2007, the Veteran's 
osteochondroma of the left hip was not manifested by malunion 
with marked disability. 


CONCLUSIONS OF LAW

1.  The appellant's low back disability is proximately due to 
or the result of osteochondroma of the left hip and residuals 
of a total left knee replacement.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009). 

2.  The criteria for a 30 percent evaluation for 
osteochondroma of the left hip from July 27, 2005 to April 
19, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in May 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  In July 2006 correspondence VA notified 
the Veteran of how VA determines the disability rating and 
effective date.  The claim was readjudicated in a May 2007 
statement of the case.  Thus, any timing error as to notice 
of the specific rating criteria was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.



I.  Service Connection for a Low Back Disorder

Laws and Regulations Generally

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The Veteran is service connected for osteochondroma of the 
left hip, and for residuals of a total left knee replacement.  
The Veteran argues that his low back disorder is secondary to 
these disorders.  See Hearing Transcript.  

The Veteran's service treatment records note isolated 
incidents of complaints of low back pain to include back pain 
after a motor vehicle accident.  Both the Veteran's September 
1960 enlistment and his September 1968 separation reports of 
physical examination report a normal spine.  

Following an April 2007 VA examination of the spine, the 
Veteran's VA examiner provided a diagnosis of mechanical low 
back pain.  The examiner further stated that the Veteran's 
back pain was as likely as not a referred pain from the 
Veteran's left degenerative hip.  Similarly, in January 2010, 
the Veteran's VA medical center chiropractor, Dr. F.M. 
provided a statement in support of the Veteran's claim 
stating that it was more likely than not that the Veteran's 
low back dysfunction was greatly affected by his left knee 
replacement, and ongoing arthritic changes in his left hip.  
The appellant is service connected for residuals of a total 
left knee replacement.

After reviewing all the evidence of record, the Board finds 
the Veteran's low back disorder to be secondary to his 
service-connected left hip osteochondroma and residuals of a 
total left knee replacement.  Both the VA examiner and Dr. 
F.M. agree that the Veteran's back disorder is related to his 
service-connected hip disorder, the VA chiropractor clearly 
stating that the low back pain is secondary to his left hip 
disorder and residuals of a total left knee replacement.  
Thus, the evidence has shown that the Veteran's low back 
disability is proximately due to service-connected disorders.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.

Accordingly, the Veteran's claim for service-connection for a 
low back disorder, as proximately due to service connected 
disorders is granted.

II.  Entitlement to an increased evaluation for an 
osteochondroma of the left hip currently evaluated at 20 
percent disabling from July 25, 2005 to April 19, 2007 

Laws and Regulations Generally

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision therefore took into 
consideration that different ratings may be warranted for 
different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomology are closely analogous.  
38 C.F.R. § 4.20.  

In this case, the RO determined that the diagnostic code most 
analogous to the Veteran's left hip disability is Code 5255, 
which pertains to impairment of the femur.  38 C.F.R. § 
4.71a, Code 5255.  Under that code, a 20 percent disability 
rating contemplates malunion of the femur with moderate knee 
or hip disability.  A 30 percent disability rating 
contemplates malunion of the femur with marked knee or hip 
disability.  Id.
 
The words "slight," "moderate," and "marked" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  Other diagnostic codes that pertain to disabilities of 
the hip and thigh include 5250 (hip ankylosis), 5251 
(limitation of thigh extension), 5252 (limitation of thigh 
flexion), 5253 (thigh impairment), and 5254 (hip flail 
joint). 
 
Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Analysis

Procedurally, in an April 2003 rating decision, the Veteran 
was granted service connection for osteochondroma of the left 
hip with a disability rating of 10 percent.  In a statement 
received on July 27, 2005, the Veteran indicated that his 
rating for osteochondroma should be increased and in August 
2006, the rating was increased to 20 percent disabling 
effective July 27, 2005.  

In July 2006, the Veteran was afforded a VA examination.  He 
reported having a tender left hip osteochondroma which caused 
a snapping sensation, as well as pain from his hip flexor 
tendons riding over the bony prominence.  The Veteran denied 
flare-ups, and the use of assistive devices for this 
disorder.  The examiner stated that there were no additional 
limitations with repetitive use other than increased pain.  
It was noted that the Veteran's activities of daily living 
were affected in that ambulation and squatting or rising from 
a seated position exacerbated his symptoms.  It was further 
noted that there was no effect of incoordination, fatigue or 
lack of endurance of the Veteran's left hip function.  

Physical examination of the left hip revealed a prominent, 
tender, palpable mass consistent with ostechondroma.  Left 
hip flexion was to 80 degrees with pain at 80 degrees, 
extension was to neutral without pain, abduction was to 45 
degrees without pain, external rotation was to 60 degrees 
without pain, and internal rotation was noted to 40 degrees 
without pain.  There was no instability.

A diagnosis of left hip osteochondroma was provided.  The 
examiner opined that this disorder would not prevent the 
Veteran from performing his duties as an employee in any form 
of work.  

October 2006 VA medical center treatment notes reported that 
the Veteran had some decreased range of motion and internal 
and external rotation of the hip but otherwise did not have 
significant limitation.  A MRI scan revealed moderate left 
hip degenerative joint disease which was stable from November 
2005 findings.  A March 2007 MRI revealed moderate 
degenerative joint disease of the left hip which was found to 
be unchanged from November 2005 findings.  

The Board finds that the Veteran's symptomology is consistent 
with not more than a moderate hip disability.  While the 
Veteran reported periods of flare-up in his July 2006 VA 
examination, it was also noted that the Veteran did not 
require the use of assistive devices due to his hip disorder 
and that while some of his activities of daily living were 
affected there was no affect on incoordination, fatigue or 
lack of endurance of the Veteran's left hip function.  
Further, the Veteran's examiner specifically stated that the 
left hip disorder would not prevent the Veteran from 
performing his duties of employment.  The Board notes the 
Veteran's complaints of left hip pain on repetitive motion 
but further notes that the current 20 percent rating 
contemplates functional disability.  Given these findings, 
the totality of the evidence demonstrates that the Veteran's 
symptomology is appropriately described as moderate.  

As the evidence has failed to show that the Veteran's 
osteochondroma led to a marked disability between July 27, 
2005 and April 19, 2007, his claim for an increase for this 
period must be denied.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's ostechondroma is appropriately contemplated 
by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. Thun.




ORDER

Entitlement to service connection for a low back disorder, as 
secondary to service-connected disorders is granted.

Entitlement to an evaluation in excess of 20 percent for 
osteochondroma of the left hip from July 27, 2005 to April 
19, 2007, is denied.


REMAND

The Veteran contends that the severity of his service-
connected left hip disorder symptoms has increased since his 
April 2007 VA examination.  See Hearing Transcript, pgs. 4,8.  
The claims file contains reports of treatment for his 
osteochondroma, however, given the contention that the 
disorder has increased in severity and the amount of time 
since the last VA examination, the Veteran should be afforded 
a new VA examination for the purpose of determining the 
current severity of his hip disorder.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
Veteran with a thorough and contemporaneous medical 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
the joints , the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability.  
The nature of any left knee and left hip 
impairment due to the osteochondroma must 
be fully described.  Range of motion study 
findings from left hip and knee studies 
must be reported.  A complete rationale 
for any opinions expressed must be 
provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


